 Case 2:17-cv-08220-DMG-SK Document 76-6 Filed 11/15/19 Page 1 of 5 Page ID #:1678



1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10

11     Agricola Cuyuma SA;                            CASE NO. 2:17-cv-8220 DMG (SKx)
       Corporacion Agricola Vinasol SAC;
12                                                    [PROPOSED] JUDGMENT ORDER
                         Plaintiffs,                  ON CORONA SEEDS, INC.’S
13     v.                                             MOTION FOR SUMMARY
                                                      JUDGMENT, OR
14     Corona Seeds, Inc.;                            ALTERNATIVELY, [PROPOSED]
                                                      ORDER ON PARTIAL SUMMARY
15                       Defendant.                   JUDGMENT
16                                                    [Filed Concurrently with Notice of
                                                      Motion and Motion for Summary
17                                                    Judgment, or Alternatively, Partial
                                                      Summary Judgment; Separate
18                                                    Statement of Uncontroverted Facts;
                                                      Declaration of Peter C.L. Chen;
19                                                    Declaration of Steve Koike
20                                                    District Judge: Hon. Dolly M. Gee
21                                                    Date: December 20, 2019
                                                      Time: 3:00 p.m.
22                                                    Courtroom: 8C, 8th Floor
23                                                    Complaint Served: December 21, 2017
                                                      Current Trial Date: February 11, 2020
24
                                                      Judge: Hon. Dolly M. Gee
25                                                    Magistrate: Hon. Steve Kim
26

27
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:

28
     ///
                                                  1
                                         [PROPOSED] ORDER
 Case 2:17-cv-08220-DMG-SK Document 76-6 Filed 11/15/19 Page 2 of 5 Page ID #:1679



1
           Defendant Corona Seeds, Inc.’s (“CORONA”) motion for summary judgment, or
2
     alternatively, partial summary judgment on Plaintiffs Agricola Cuyuma SA and
3
     Corporacion Agricola Vinaols SAC’s complaint came for hearing on December 20, 2019,
4
     at 3:00p.m., in Department 8C of the above-entitled court.
5
           After a full consideration of CORONA’s motion for summary judgment, or
6
     alternatively, partial summary judgment pursuant to Federal Rules of Civil Procedure 56
7
     et seq. and good cause appearing:
8
           THE COURT HEREBY ORDERS THAT:
9
           1. Corona Seeds, Inc. is entitled to summary judgment on plaintiff Agricola
10
              Cuyuma SA’s operative complaint;
11
           2. Corona Seeds, Inc. is entitled to summary judgment on plaintiff Corporacion
12
              Agricola Vinasol SAC’s operative complaint.
13
           OR IN THE ALERNATIVE
14
           1. Corona Seeds, Inc. is entitled to partial summary judgment on Agricola
15
              Cuyuma SA’s breach of express warranty cause of action;
16
           2. P Corona Seeds, Inc. is entitled to partial summary judgment on Agricola
17
              Cuyuma SA’s breach of implied warranty cause of action;
18
           3. Corona Seeds, Inc. is entitled to partial summary judgment on Agricola
19
              Cuyuma SA’s negligence cause of action;
20
           4. Corona Seeds, Inc. is entitled to partial summary judgment on Agricola
21
              Cuyuma SA’s negligent misrepresentation cause of action;
22
           5. Corona Seeds, Inc. is entitled to partial summary judgment on Agricola
23
              Cuyuma SA’s breach of contract cause of action;
24
           6. Corona Seeds, Inc. is entitled to partial summary judgment on Corporacion
25
              Agricola Vinaols SAC’s breach of express warranty cause of action;
26
           7. P Corona Seeds, Inc. is entitled to partial summary judgment on Corporacion
27
              Agricola Vinaols SAC’s breach of implied warranty cause of action;
28

                                                 2
                                          [PROPOSED] ORDER
 Case 2:17-cv-08220-DMG-SK Document 76-6 Filed 11/15/19 Page 3 of 5 Page ID #:1680



1
         8. Corona Seeds, Inc. is entitled to partial summary judgment on Corporacion
2
              Agricola Vinaols SAC’s negligence cause of action;
3
         9. Corona Seeds, Inc. is entitled to partial summary judgment on Corporacion
4
              Agricola Vinaols SAC’s negligent misrepresentation cause of action;
5
         10.Corona Seeds, Inc. is entitled to partial summary judgment on Corporacion
6
              Agricola Vinaols SAC’s breach of contract cause of action.
7

8

9
     DATED:                               _____________________________________
10                                        Honorable Dolly M. Gee
                                          Judge of the District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
                                         [PROPOSED] ORDER
 Case 2:17-cv-08220-DMG-SK Document 76-6 Filed 11/15/19 Page 4 of 5 Page ID #:1681



1
                                      PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
           On November 15, 2019, I served the foregoing document described as:
7    [Proposed] Order on Corona Seeds, Inc.’s Motion for Summary Judgment, or
     Alternatively, Partial Summary Judgment, on all interested parties in this action by
8    placing a true copy thereof enclosed in sealed envelopes addressed as stated on the
     attached service list:
9
     [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
11   firm’s practice of collection and processing correspondence for mailing. Under that
     practice it would be deposited with the U.S. Postal Service on that same day with
12
     postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
13   am aware that on motion of the party served, service is presumed invalid if postal
     cancellation date or postage meter date is more than (1) day after the date of deposit for
14
     mailing in affidavit.
15
     [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
     document by electronic mail to the party(s) identified on the attached service list using
17   the e-mail address(es) indicated.
18
     [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
19   delivery by Federal Express with delivery fees paid or provided for in accordance with
     ordinary business practices. I am “readily familiar” with the firm’s practice of collection
20
     and processing packages for overnight delivery by Federal Express. They are deposited
21   with a facility regularly maintained by Federal Express for receipt on the same day in the
     ordinary course of business.
22

23   [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
     this Court at whose direction the service was made.
24

25         Executed on November 15, 2019, at Irvine, California.
26

27

28
                                                       Crystal Thompson
                                                  4
                                           [PROPOSED] ORDER
 Case 2:17-cv-08220-DMG-SK Document 76-6 Filed 11/15/19 Page 5 of 5 Page ID #:1682



1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
     Panda Kroll, Esq.                              Co-Counsel for Defendant Corona
5
     Law Offices of Panda Kroll                     Seeds, Inc.
6    5999-B Ridgeview Street
     Camarillo, CA 93012
7
     Phone: (805) 764-0315; Fax: (805) 764-0339
8    Email: pkroll@pandakrollesq.com
     Bruce Alan Finck, Esq.                         Counsel for Defendant Corona Seeds,
9
     BENTON, ORR, DUVAL &                           Inc.
10   BUCKINGHAM
     39 N. California Street
11
     Ventura, CA 93001
12   Phone: (805) 648-5111; Fax: (805) 648-7218
     Email: bfinck@bentonorr.com
13
     Brian Nomi, Esq.                               Co-Counsel for Plaintiffs Agricola
14   Law Office of Brian Nomi                       Cuyuma SA and Corporacion Agricola
     215 E. Daily Drive, Suite 28                   Vinasol S.A.C.
15
     Camarillo, CA 93010
16   Phone: (805) 444-5960
     Fax: (805) 357-5333
17
     Email: briannomi@yahoo.com
18   Eduardo Ayala Maura, Esq.                      Co-Counsel for Plaintiffs Agricola
     Ayala Law P.A.                                 Cuyuma SA and Corporacion Agricola
19
     1390 Brickell Avenue, Suite 335                Vinasol S.A.C.
20   Miami, FL 33131
21
     Phone: (305) 570-2208
     Fax: (305) 305-7206
22   Email: eayala@ayalalawpa.com
23
     Dale Dorfmeier, Esq.                           Counsel for Crites Seed, Inc.
     PETRIE, LEATH, LARRIVEE &
24   O’ROURKE, LLP
25
     6051 N. Fresno Street, Suite 110
     Fresno, CA 93710
26   Tel: (559) 498-6522
27
     Email: ddorfmeier@pllolegal.com

28

                                                5
                                         [PROPOSED] ORDER
